                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                          AT CHATTANOOGA

      JEREMY STOKER,                                    )
                                                        )         Case Nos. 1:16-cr-20; 1:18-cv-10
                 Petitioner,                            )
                                                        )         Judge Travis R. McDonough
      v.                                                )
                                                        )         Magistrate Judge Christopher H. Steger
      UNITED STATES OF AMERICA,                         )
                                                        )
                 Respondent.                            )


                                          MEMORANDUM OPINION



                Before the Court is Petitioner Jeremy Stoker’s motion to vacate, set aside, or correct his

  sentence pursuant to 28 U.S.C. §2255. (Doc. 87 in Case No. 1:16-cr-20; Doc. 1 in Case No.

  1:18-cv-10.) For the following reasons, the Court will DENY Petitioner’s motion.

           I.    BACKGROUND

                On February 23, 2016, a grand jury returned a four-count indictment against Petitioner

  charging him with: (1) conspiracy to distribute and possess with the intent to distribute

  methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846 (“Count One”); (2)

  possession with the intent to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),

  (b)(1)(B) (“Count Two”); (3) possession of firearms during and in relationship to a drug

  trafficking offense in violation of 18 U.S.C. § 924(c) (“Count Three”); and (4) possession of a

  firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1).1 (Doc. 1 in Case No 1:16-cr-

  20.)


  1
   The indictment charged co-defendant Nicole Roberts with three counts: (1) conspiracy to
  distribute and possess with the intent to distribute methamphetamine in violation of 21, United


Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 1 of 11 PageID #: 126
         According to Petitioner’s plea agreement and his Presentence Investigation Report

  (“PSR”), which the Court adopted without objection at sentencing, during a post-arrest interview

  conducted by Drug Enforcement Administration agents on October 26, 2015, Petitioner waived

  his Miranda rights and confessed that he participated in a methamphetamine conspiracy

  beginning shortly after he was released from jail in April 2015. (See Doc. 57 in Case No. 1:16-

  cr-20, at 5–9; Doc. 72 in Case No. 1:16-cr-20, at 6.) Petitioner also detailed the scope of the

  conspiracy, including that he obtained “ice methamphetamine 3–4 times per week for several

  weeks,” and that he “would travel to meet with [his] source’s messengers to obtain 18–36 ounces

  of ice methamphetamine on 25–30 occasions for between $6,500 and $12,000 each time.” (Doc.

  57 in Case No. 1:16-cr-20, at 5–9; Doc. 72 in Case No. 1:16-cr-20, at 6.) In this post-Miranda

  interview, Petitioner also admitted that “after being arrested on a probation violation, [he]

  hooked up with another released inmate . . . [and] obtained 4–5 ounces of ice methamphetamine,

  and on approximately four occasions thereafter, he obtained 25 ounces from this source for

  $6,500 each time for a total of at least 100 ounces.” (Doc. 57, at 5–9 in Case No. 1:16-cr-20;

  Doc. 72 in Case No. 1:16-cr-20, at 6.)

         On September 7, 2016, Petitioner pleaded guilty to one count of conspiracy to distribute

  and possess with the intent to distribute fifty grams or more of methamphetamine (actual) and

  five hundred grams or more of a mixture and substance containing methamphetamine, in

  violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, and to one count of being a felon in




  U.S.C. §§ 841(a)(1), (b)(1)(A) and 846; (2) possession with the intent to distribute
  methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B); and (3) possession of
  firearms during and in relationship to a drug trafficking offense in violation of 18 U.S.C. §
  924(c). (Doc. 1.)


                                     2
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 2 of 11 PageID #: 127
  possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).2 (See Docs. 42, 43 in Case No.

  1:16-cr-20.)

         On December 16, 2017, pursuant to an agreement under Rule 11(c)(1)(C) of the Federal

  Rules of Criminal Procedure, the Court sentenced Petitioner to 262 months’ imprisonment.

  (Doc. 80 in Case No. 1:16-cr-20.) Petitioner did not appeal his conviction or sentence, but, on

  January 19, 2018, he timely filed the instant § 2255 motion. (Doc. 87 in Case No. 1:16-cr-20;

  Doc. 1 in Case No. 1:18-cv-10.) In his motion, Petitioner asserts that his conviction and sentence

  should be set aside or vacated because he received ineffective assistance of counsel in violation

  of the Sixth Amendment to the United States Constitution. (Doc. 87 in Case No. 1:16-cr-20;

  Doc. 1 in Case No. 1:18-cv-10.)

         On October 25, 2018, the Court entered an order finding that an evidentiary hearing was

  necessary to resolve Petitioner’s claim that he received ineffective assistance of counsel based on

  his arguments that: (1) his attorneys failed to file a motion to suppress his post-Miranda

  statements to law enforcement while under the influence of methamphetamine and Xanax; and

  (2) Curtis Bowe represented him while subject to a conflict of interest. (See Doc. 6 in Case No.

  1:18-cv-10.) After numerous continuances at the parties’ request, the Court held the evidentiary

  hearing on September 7, 2021, and heard testimony from Petitioner, his former attorneys, Curtis

  Bowe and Giles Jones, Drug Enforcement Administration Ageny Andrew Bergren, Jesse Young,

  Stoker’s cellmate, and Dr. Jonathan Lipman, a neuropharmacologist. (See Doc. 50 in Case No.

  1:18-cv-10.)


  2
    Petitioner initially entered a plea agreement on July 28, 2016, while represented by Curtis
  Bowe. (Doc. 29 in Case No. 1:16-cr-20.) On September 7, 2016, after the Court allowed Bowe
  to withdraw and appointed Giles Jones to represent Petitioner, Petitioner entered an amended
  plea agreement (Doc. 43 in Case No. 1:16-cr-20.) On December 19, 2016, the parties filed a
  revised plea agreement. (Doc. 72 in Case No. 1:16-cr-20.)


                                     3
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 3 of 11 PageID #: 128
         At the hearing, Bowe testified that: (1) he had several in-person meetings with Petitioner

  during which he discussed the specifics of the Government’s charges against him; (2) Petitioner

  had a clear recollection of the events leading up to his arrest during their conversations about the

  case; (3) Petitioner never asked him about filing a motion to suppress and never indicated that he

  was under the influence of methamphetamine and Xanax at the time he made his post-Miranda

  statements to law enforcement3; (4) during his representation of Petitioner, Petitioner was

  relatively consistent about wanting to plead guilty and receive the lowest sentence possible; and

  (5) Bowe withdrew from his representation of Petitioner as soon as he learned that one of his

  paralegals hired Petitioner’s father to repair her four-wheelers, and Petitioner’s father reported

  that he did not have the four-wheelers because Petitioner stole them.

         Giles Jones, Petitioner’s attorney after Bowe withdrew, testified that Petitioner told him

  he was under the influence of drugs at the time of his arrest and they discussed the possibility of

  filing a motion to suppress. According to Jones, he recalled that Petitioner was interviewed by

  the Drug Enforcement Administration approximately three days after his arrest4, and, according

  to his research, he did not believe he had a good basis to file a motion to suppress, especially

  because he thought the Government could prove its case against Petitioner even without his post-

  Miranda statements. Jones testified that he presented this information to Petitioner, and

  Petitioner decided to move forward with pleading guilty. Jones also testified, however, that had




  3
    Bowe did testify that Petitioner told him he was under the influence of narcotics before he
  engaged in the conduct that got him arrested, but that there was nothing, in his opinion, that
  raised a red flag as whether Petitioner was under the influence at the time he made his post-
  Miranda statements to law enforcement.
  4
   The Government later asked Jones if it would be accurate if records reflected that Petitioner
  was interviewed between thirty-six and forty hours after he was arrested. Jones testified that it
  “could be.”


                                     4
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 4 of 11 PageID #: 129
  Petitioner expressed that he wanted to move forward with a motion to suppress, he would have

  filed one on Petitioner’s behalf.

         Drug Enforcement Administration Agent Andrew Bergren testified that, during

  Petitioner’s post-Miranda interview, he mentioned that he had taken Xanax at some point before

  he was arrested, he was “tired,” and he had been “going hard,” but he was very descriptive about

  his conduct, knew relevant dates, and did not show any signs of being incapable of giving

  statements to law enforcement or signs suggesting that he was under the influence of drugs at the

  time of the interview. Bergren further testified that Petitioner was relatively still, used an

  appropriate volume in responding to questions, did not make any irrational statements, and gave

  answers responsive to the questions asked with very specific details.

         Petitioner testified that he was under the influence of methamphetamine and Xanax at the

  time he was arrested and that he had likely been awake for a week straight due to his drug

  consumption. Petitioner also testified that he did not remember what he talked about in his post-

  arrest interview. As it relates to Bowe’s representation, Petitioner testified that he did not ask

  him to file a suppression motion, because he did not know what a suppression motion was but

  also conceded that he does not remember talking to Bowe about his post-arrest statements to law

  enforcement. Petitioner also testified that, although he remembered discussing his post-arrest

  statements with Jones, he did not recall telling Jones that he was too intoxicated to make those

  statements and that he did not recall talking to Jones about a suppression motion. Overall,

  Petitioner testified that he did not recall the substance of most of his conversations with Bowe

  and Jones. Additionally, during cross-examination, the Government questioned Petitioner about

  his change-of-plea hearing and his sentencing hearing, noting that his testimony at the

  evidentiary hearing conflicted with statements he made during prior hearings. For example,




                                     5
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 5 of 11 PageID #: 130
  Petitioner testified during the evidentiary hearing that he believed he was innocent of the crimes

  he was charged with, even though he testified under oath at his change-of-plea hearing that he

  agreed with the factual basis provided by the Government and that he represented to the Court

  that he was pleading guilty because he was, in fact, guilty. Similarly, during the evidentiary

  hearing, Petitioner claimed he had never seen his PSR, even though he stated at sentencing that

  he had seen the report and had sufficient time to discuss it with his attorney. In Petitioner’s

  words: “I’m not saying I was lying. I’m just saying that I checked everything that needed to be

  yes and no to get through it. . . . Well, to get through the hearing, when I first come through the

  first time, I would have said yes, yes, to whatever, all the way through to – all the way to the end.

  . . . Even if it was untrue.”

          Jesse Young testified that he shared a holding cell in the Walker County Jail with

  Petitioner after Petitioner’s arrest. According to Young, he observed Petitioner mumbling,

  falling asleep, jerking awake, and speaking incoherently. Young testified that Petitioner was still

  in this state at the time he was taken out of the cell for his post-arrest interview. Young also

  testified that Petitioner took eight to ten yellow pills, which he believed were Xanax, on the

  second morning Petitioner was in custody.

          Finally, Dr. Jonathan Lipman, a neuropharmacologist, testified about the potential effects

  of Petitioner’s purported drug consumption based on the testimony he heard during the

  evidentiary hearing. Specifically, Lipman testified, among other things, that, if Petitioner

  consumed methamphetamine and Xanax at the rates he testified to, Petitioner would likely still

  have methamphetamine and Xanax in his system for days after ingestion and he would expect

  Petitioner to have a hard time staying awake. Lipman, however, acknowledged that his

  testimony was based on the testimony he heard during the hearing and that he did not review




                                     6
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 6 of 11 PageID #: 131
  Petitioner’s medical records or interview Petitioner. Lipman also acknowledged that he could

  not necessarily attribute Petitioner’s failure to recall his post-arrest interview to his drug

  consumption and testified that Petitioner could simply have a bad memory.

           With the evidentiary hearing now complete, Petitioner’s § 2255 motion is ripe for the

  Court’s review.

    II.     STANDARD OF LAW

           To obtain relief under Title 28, United States Code, Section 2255, a petitioner must

  demonstrate: “(1) an error of constitutional magnitude; (2) a sentence imposed outside the

  statutory limits; or (3) an error of fact or law . . . so fundamental as to render the entire

  proceeding invalid.” Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett

  v. United States, 334 F.3d 491, 496–97 (6th Cir. 2003)). The petitioner “must clear a

  significantly higher hurdle than would exist on direct appeal” and establish a “fundamental

  defect in the proceedings which necessarily results in a complete miscarriage of justice or an

  egregious error violative of due process.” Fair v. United States, 157 F.3d 427, 430 (6th Cir.

  1998).

           To collaterally attack a conviction based on ineffective assistance of counsel, Petitioner

  must establish “that [his] lawyers performed well below the norm of competence in the

  profession and that this failing prejudiced [his] case.” Caudill v. Conover, 881 F.3d 454, 460

  (6th Cir. 2018) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). The performance

  inquiry requires the defendant to “show that counsel’s representation fell below an objective

  standard of reasonableness.” Strickland, 466 U.S. at 688. The prejudice inquiry requires the

  defendant to “show that there is a reasonable probability that, but for counsel’s unprofessional

  errors, the result of the proceeding would have been different.” Id. at 694. “A reasonable




                                     7
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 7 of 11 PageID #: 132
  probability is a probability sufficient to undermine confidence in the outcome.” See Rodriguez-

  Penton v. United States, 905 F. 3d 481, 487 (6th Cir. 2018). However, there is a “strong

  presumption that counsel’s conduct falls within the wide range of reasonable professional

  assistance.” Strickland, 466 U.S. at 689. Therefore, courts should resist “the temptation to rely

  on hindsight . . . in the context of ineffective assistance claims.” Carson v. United States, 3 F.

  App’x 321, 324 (6th Cir. 2001); see also Strickland, 466 U.S. at 689 (“A fair assessment of

  attorney performance requires that every effort be made to eliminate the distorting effects of

  hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

  conduct from counsel’s perspective at the time.”).

   III.    ANALYSIS

               a. Failure to File a Motion to Suppress

          In his § 2255 motion, Petitioner asserts that he received ineffective assistance of counsel

  because his counsel failed to file a motion to suppress statements he made to law enforcement

  after his arrest. Specifically, Petitioner argues that he made those statements while under the

  influence of methamphetamine and Xanax and was incapable of making a knowing, voluntary,

  and intelligent waiver of his Miranda rights. (Doc. 1 in Case No. 1:18-cv-10, at 2.) In is motion,

  Petitioner maintains that he urged trial counsel to move to suppress these statements based on his

  impairment at the time of confession, but that his trial counsel summarily refused to file a motion

  to suppress or investigate the feasibility of a suppression motion. (Id. at 2–3.)

          Failure to file a suppression motion may amount to ineffective assistance, but it is not

  ineffective assistance per se. Kimmelman v. Morrison, 477 U.S. 365, 375 (1986). To

  demonstrate ineffective assistance of counsel based on failure to file a motion to suppress, a

  petitioner must show that counsel’s failure fell below an objective standard of reasonableness.




                                     8
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 8 of 11 PageID #: 133
  Id. Additionally, the petitioner must demonstrate that his motion to suppress is meritorious and

  that there is a reasonable probability that the outcome would have been different absent the

  excludable evidence. Williams v. United States, 632 F. App’x 816, 821 (6th Cir. 2015) (citing

  Kimmelman, 477 U.S. at 375).

         The Fifth Amendment right against self-incrimination bars the admission of involuntary

  confessions. United States v. Hernandez, 611 F. App’x 261, 267 (6th Cir. 2015). “A confession

  is involuntary due to police coercion if . . . the coercion in question was sufficient to overbear the

  defendant’s will.” Id. In assessing whether the alleged coercion was sufficient to overcome the

  defendant’s will, intoxication is a relevant factor. Id. As the Sixth Circuit explains, “in some

  settings, the influence of drugs, prescribed or otherwise, or the influence of alcohol may tip the

  balance in favor of finding a lack of capacity.” United States v. Montgomery, 621 F.3d 568,

  571–72 (6th Cir. 2010). “Drug-induced impairment, moreover, is a matter of degree, making it

  appropriate to gauge the impact of drugs on a case-by-case basis and in view of other

  circumstances at play.” Id.

         In this case, Petitioner has failed to demonstrate that a motion to suppress, if filed, would

  have been meritorious, because Petitioner has not demonstrated that his post-Miranda statements

  to law enforcement were coerced. DEA agent Bergren credibly testified that, although Petitioner

  mentioned that had taken Xanax at some point before he was arrested, he was otherwise

  descriptive about his conduct, knew relevant dates, and did not show any signs of being

  incapable of giving statements to law enforcement or signs suggesting that he was under the

  influence of drugs at the time of the interview. Bergren also testified that Petitioner was

  relatively still, used an appropriate volume in responding to questions, did not make any

  irrational statements, and gave answers responsive to the questions asked with very specific




                                     9
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 9 of 11 PageID #: 134
   details. Given Bergren’s credible testimony5 and the fact that the interview occurred

   approximately thirty-six to forty hours after Petitioner’s arrest, the Court finds that there was no

   reason for Bergren to suspect that Petitioner was so intoxicated as to render him more susceptible

   to official pressure than a person who was not intoxicated. See Hernandez, 611 F. App’x at 267–

   68. Accordingly, Petitioner has not demonstrated that a motion to suppress his post-arrest

   statements to law enforcement was meritorious.

          Further, Petitioner failed to demonstrate that his attorneys’ failure to file a motion to

   suppress fell below an objective standard of reasonableness. Bowe credibly testified that

   Petitioner never asked him about filing a motion to suppress and never indicated that he was

   under the influence of methamphetamine and Xanax at the time he made his post-Miranda

   statements to law enforcement. Jones testified that he conducted research regarding a potential

   motion to suppress but advised Petitioner that he did not believe he had a good basis to file the

   motion. Jones also testified that he discussed the possibility of filing a motion to suppress with

   Petitioner, and Petitioner decided to move forward with pleading guilty. The Court finds Jones’s

   testimony credible. Under these circumstances, Petitioner has failed to demonstrate that his

   counsels’ failure to file a motion to suppress on his behalf fell below an objective standard of

   reasonableness.

                b. Conflict of Interest

          In his motion, Petitioner also asserts that he received ineffective assistance of counsel

   because Bowe counseled him to enter a plea agreement while subject to a conflict of interest. At



   5
     Conversely, Petitioner’s testimony at the evidentiary hearing was not credible. Petitioner made
   statements inconsistent with his prior statements to the Court while under oath and admitted that
   in previous hearings before the Court he would say whatever he needed to say to get through a
   hearing, “even if it was untrue.”


                                     10
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 10 of 11 PageID #: 135
   the hearing, however, Bowe testified that he learned of a potential conflict of interest after

   Petitioner signed his plea agreement and that he moved to withdraw from his representation of

   Petitioner as soon as he learned of the potential conflict of interest. Based on Bowe’s credible

   testimony during the evidentiary hearing, the Court finds that Petitioner has failed to demonstrate

   that Bowe’s representation fell below an objective standard of reasonableness or that he was

   prejudiced as a result.

    IV.     CONCLUSION

          For the reasons stated herein, Petitioner’s § 2255 motion is DENIED. (Doc. 87 in Case

   No. 1:16-cr-20; Doc. 1 in Case No. 1:18-cv-10.) Should Petitioner give timely notice of an

   appeal from this order, such notice will be treated as an application for a certificate of

   appealability, which is DENIED because he has failed to make a substantial showing of the

   denial of a constitutional right or to present a question of some substance about which reasonable

   jurists could differ. See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529

   U.S. 473, 484 (2000). Additionally, the Court has reviewed this case pursuant to Rule 24 of the

   Federal Rules of Appellate Procedure and hereby CERTIFIES that any appeal from this action

   would not be taken in good faith and would be totally frivolous. Therefore, any application by

   Petitioner for leave to proceed in forma pauperis on appeal is DENIED. See Fed. R. App. P. 24.

          AN APPROPRIATE JUDGMENT WILL ENTER.

                                                  /s/ Travis R. McDonough
                                                  TRAVIS R. MCDONOUGH
                                                  UNITED STATES DISTRICT JUDGE




                                     11
Case 1:18-cv-00010-TRM-CHS Document 52 Filed 09/21/21 Page 11 of 11 PageID #: 136
